DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2022 has been entered. Claims 1, 9, 17 and 25 have been amended. Claims 4-8, 12-16 and 28-31 have been canceled. Therefore, claims 1-3, 9-11, 17-27 and 32 are currently pending for the examination.

                                                          Response to Amendments
3.	Applicant’s arguments: see Page 12-16, filed on 07/20/2022, with respect to claims 1-3, 9-11, 17-27 and 32 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-3, 9-11, 17-27 and 32 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal amendments to claim language filed by the applicant in a formal response to the office (Applicant initiated interview summary dated 07/19/2022).
Applicants have amended each of independent claims 1, 9, 17 and 25  in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-3, 9-11, 17-27 and 32  are allowable.

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 07/20/2022, claims 1-3, 9-11, 17-27 and 32 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“information identifying the first sub-set of logical channel groups comprises a bit map of indication bits identifying logical channel groups associated with buffered data; the second sub-set of logical channel groups is determined based on a priority ordering of the set of logical channel groups; and the bit map identifies at least one logical channel group associated with a non-reported buffer status value” in combination with other claim limitations as specified in claims 1, 9, 17 and 25. 
Note that the first closest prior art, Babaei et al. (US 2018/0270698 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/472,5029 filed on 03/16/2017), hereinafter “Babaei” teaches: determining that buffered data (paragraphs [0358], [0361], [0364], [0365]; priorities of logical channels/logical channel groups when transmitting the first type BSR) associated with a first sub-set of logical channel groups from a set of logical channel groups (paragraphs [0358], [0361], [0364], [0365]; more than one logical channel and/or logical channel group having data available for transmission) is available for transmission (paragraphs [0358], [0361], [0364], [0365]; number of padding bits being equal to or larger than size of short BSR MAC control element (MAC CE)) and transmitting the buffer status report (paragraph [0371], transmitting the buffer status report).
Note that the second closest prior art, 3GPP TSG-RAN WG2 #99 (Truncated BSR Operation, R2-1709239), hereinafter “3GPP’239” teaches: extracting for any logical channel groups (page 3, data available for transmission) within the second sub-set of logical channel groups (page 3, LCG1, LCG2, LCG3)  the amount of buffered data available for reception is available for transmission (page 3, priority of logical channels); wherein the second sub-set of logical channel groups is a proper sub-set of the first sub-set of logical channel groups (page 3, UE includes LCG2 and LCG3 in the BSR when padding bits can only accommodates 2 BS values for e.g. 1st sub-set=3, 2nd sub-set=2 i.e. 1st sub-set ≠ 2nd sub-set) ; and performing at least one network control function based on at least one of the extracting or identifying (page 3, UE reports Truncated BSR pf the LCGs corresponding to the highest priority logical channels with data available for transmission).
Note that the third closest prior art, 3GPP TSG-RAN WG2 #99 (BSR MAC-CE Format, R2-170920), hereinafter “3GPP’920” teaches: generating a buffer status report (Fig. 2, page 2-3,  variable sized BSR MAC CE), the buffer status report comprising: information identifying from the set of logical channel groups (Fig. 2, page 2-3, considering 8 LCGs in NR), the first sub-set of logical channel groups (Fig. 2, page 2-3, first byte used to indicate which LCGs have buffer to report), and  information identifying an amount of buffered data available (page 2, LCID value in the MAC sub-header) for transmission associated with a second sub-set of logical channel groups from the set of logical channel groups (Fig. 2, page 2-3, selected LCGs based on LCG priorities).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Bergquist et al. (US 11,317,317 B2) entitled: "Methods And Apparatus Relating To Buffer Status Reports In A Wireless Communication Network"
• Shyaheen (US 11,102,807 B2) entitled: "Systems And Methods For Supporting URLLC Service In 5G NR"
• Tang et al. (US 10,932,154 B2) entitled: "Buffer Status Reporting Method, Terminal, And Computer Storage Medium"
• WANG et al. (US 2020/0120660 A1) entitled: "Communication Method, Terminal, And Base Station"
• HONG et al. (US 2019/0268799 A1) entitled: "Buffer State Report Transmission Method And Device Therefor"
• Yi et al. (US 9,265,061 B2) entitled: "Method For Transmitting Buffer Status Report From Terminal In Wireless Communication System And Apparatus Therefor"
• LIU et al. (US 2020/0275308 A1) entitled: "Method And Apparatus For Wireless Communication"


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414